             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                        DELTA DIVISION

TRAVIS MANNING
ADC #144583                                                  PLAINTIFF

v.                      No. 2:20-cv-127-DPM

ROOSEVELT G. BARDEN,
Captain, EARU Max; SINDY LARRY,
Sergeant, EARU; JEREMY ANDREWS,
Warden, EARU; MARSHALL D. REED,
Retired Director of Grievance Appeals, ADC;
UTLEY, Nurse, EARU; DOES, Any John or
Jane to be Named; DEXTER PAYNE, Director,
ADC; and WENDY KELLEY, Commissioner,
ADC                                                    DEFENDANTS

                              ORDER
     The Court adopts Magistrate Judge Harris' s unopposed partial
recommendation.    Doc. 47;   FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes).      Manning hasn't identified the Doe
defendants, and the time to serve them has passed.   FED.   R. Crv. P. 4(m).
Manning's claims against them are therefore dismissed without
prejudice.
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge
